Exhibit 10.1

 

Execution Version

 

SEPARATION AGREEMENT

 

Volt Information Sciences, Inc., a New York corporation (the “Company”), and
Ronald Kochman (“Executive”), have entered into this Separation Agreement (this
“Separation Agreement”) as of June 25, 2015.

 

RECITALS

 

A.                                    Executive and the Company previously
entered into a letter agreement, dated as of December 26, 2012 (the “Letter
Agreement”).

 

B.                                    The parties desire to enter into this
Separation Agreement in order to (i) establish the terms of Executive’s
separation from service with the Company, (ii) confirm the payments and benefits
to which Executive is entitled under the Letter Agreement as a result of
Executive’s separation from service with the Company, and (iii) confirm
Executive’s obligations to the Company pursuant to the Letter Agreement
following Executive’s separation from service with the Company.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Separation Agreement, the parties agree as follows:

 

1.                                      Termination of Employment.

 

(a)                                 Effective as of 11:59 pm, Eastern Time, on
June 25, 2015, Executive hereby resigns as the Chief Executive Officer of the
Company, and will promptly execute such documents and take such actions as may
be necessary or reasonably requested by the Company to effect or memorialize the
resignation of such position, at which time Executive’s employment with the
Company will terminate (the “Termination Date”).  As of the Termination Date,
Executive will resign all positions Executive holds as an officer, director,
employee, trustee, or committee member of the Company and its subsidiaries and
affiliates.  Executive will promptly execute such documents and take such
actions as may be necessary or reasonably requested by the Company to effect or
memorialize the resignation of such positions.  Executive’s resignation as of
the Termination Date will be considered a termination for Good Reason (as such
term is defined in the Letter Agreement).

 

(b)                                 Executive’s termination pursuant to
Section 1(a) will be a “separation from service” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and official
guidance issued thereunder, (“Section 409A”), a (“Separation From Service”).

 

2.                                      Payments and Other Consideration.  The
Executive will be entitled to receive the accrued payments and benefits
contemplated by Section 6.5 of the Letter Agreement in accordance with the terms
of the Letter Agreement (the “Accrued Obligations”).  In addition, subject to
Executive’s compliance with the terms and conditions of the Letter Agreement,
Executive is also entitled to receive:

 

--------------------------------------------------------------------------------


 

(a)                                 in full satisfaction of any bonus amount
contemplated in Section 6.6(b) of the Letter Agreement, payment of an amount
equal to $479,167.00, to be paid in a lump sum on the first payday that occurs
after the Effective Date specified in the Release (as defined in Section 3
hereof); provided, that, the Company shall have the right to seek the repayment
of any amount paid pursuant to this Section 2(a) if Executive fails to comply
with the provisions of Sections 8 or 9 of the Letter Agreement;

 

(b)                                 an aggregate cash amount equal to $1,150,000
in respect of severance pay, representing payment of 24 months of Executive’s
current monthly base salary.  Such aggregate amount will be divided into equal
monthly portions and payable in accordance with the Company’s regular pay
practices commencing on the first payday that occurs following the six-month
anniversary of the Termination Date (the “Deferred Payment Date”), with such
payments continuing for a period of 24 months from the Deferred Payment Date. 
If at any time Executive fails to comply with Sections 8 or 9 of the Letter
Agreement, any remaining installments payable pursuant to this
Section 2(b) shall cease;

 

(c)                                  long term incentives of $90,000 for Fiscal
Year 2013, plus $180,000 for Fiscal Year 2014 earned under Sections 4.4 and 4.5
of the Letter Agreement, which shall be paid in a lump sum on the first payday
that occurs after the Effective Date of the Release; provided, that, the Company
shall have the right to seek the repayment of any amount paid pursuant to this
Section 2(c) if Executive fails to comply with the provisions of Sections 7 or 8
of this Separation Agreement;

 

(d)                                 the vesting of 13,333 shares of Volt common
stock for Fiscal Year 2013, and the vesting of 26,667 shares of Volt common
stock for Fiscal Year 2014 earned under Sections 4.4 and 4.5 of the Letter
Agreement, which shares shall become vested in full on the Effective Date of the
Release, provided that the Release becomes effective and is not revoked;

 

(e)                                  in respect of the medical benefits, and
consistent with Section 6.6 of the Letter Agreement, the Company will provide
Executive with such medical benefits in which he participates on the Termination
Date, or their equivalent, provided that such benefits may, at the Company’s
option, be provided through reimbursement of the premiums Executive incurs to
continue coverage under the Company’s medical plans in effect on the Termination
Date pursuant to COBRA (the “COBRA Premium Amount”), or the cost that he incurs
to obtain such benefits through other means in an amount not to exceed the COBRA
Premium Amount, in either case until the 24-month anniversary of the Termination
Date;

 

(f)                                   Notwithstanding anything to the contrary
in the Non-Qualified Stock Option Agreements (the “Option Agreements”),
Executive will become fully vested in his outstanding stock option awards listed
on Exhibit B (the “Options”) on the Effective Date of the Release, provided that
the Release becomes

 

2

--------------------------------------------------------------------------------


 

effective within 60 calendar days following the Termination Date and provided
Executive is in full compliance with the terms and conditions of this Separation
Agreement, including but not limited to Sections 7 and 8 hereof, as of the
Effective Date of the Release.  The Company acknowledges that such Options were
granted by the Board to Executive on the dates referenced in Exhibit B.
Notwithstanding anything to the contrary in the Option Agreements, Executive
will have until the 18-month anniversary of the Termination Date to exercise any
outstanding options to acquire shares of the Company’s common stock (the
“Post-Termination Exercise Period”), and any outstanding, unexercised options
will be cancelled for no consideration therefor at the end of the
Post-Termination Exercise Period. If Executive is not in full compliance with
the terms and conditions of this Separation Agreement, including but not limited
to Sections 7 and 8 hereof, at any time during the Post-Termination Exercise
Period, any outstanding, unexercised options will be cancelled for no
consideration therefor at such time.  Such Options shall be exercised pursuant
to the Notice of Exercise in the form attached hereto as Exhibit C;

 

(g)                                  Executive shall be reimbursed for his
attorney’s fees in an amount not to exceed $10,000 in connection with review and
negotiation of this Separation Agreement, which reimbursement shall be paid no
earlier than the Effective Date of the Release and no later than 30 days after a
written invoice is submitted to the Company, provided that Executive is in full
compliance with the terms and conditions of this Separation Agreement, including
but not limited to Sections 7 and 8 hereof, at the time for such reimbursement,

 

in each case paid or provided as set forth in, and subject to the terms and
conditions of, the Letter Agreement, but subject in all events to Section 16 of
the Letter Agreement.

 

The benefits provided for under Section 2(a)-(g) herein are collectively
referred to as the Severance Benefits (the “Severance Benefits”).  Payment of
the Severance Benefits will be in complete satisfaction of any and all
compensation, severance or other benefits otherwise due to Executive upon
termination of employment (including, but not limited to, any amounts otherwise
payable under Section 6.6 of the Letter Agreement).

 

3.                                      General Release Agreement.  As
contemplated by the Letter Agreement, as a condition to the receipt of the
Severance Benefits, Executive must first execute and deliver to the Company
(and, if applicable, not revoke) the General Release Agreement attached hereto
as Exhibit A (the “Release”), which Release will constitute a part of this
Separation Agreement.

 

4.                                      Affirmations.  Executive affirms that
Executive has not filed or caused to be filed, and is not presently a party to
any claim, complaint or action against the Company or any of its subsidiaries or
affiliates in any forum.  Executive also affirms that Executive has no known
workplace injuries or occupational diseases, and has been provided and has not
been denied any leave requested under the Family and Medical Leave Act.

 

3

--------------------------------------------------------------------------------


 

Executive disclaims and waives any right of reinstatement with the Company or
any of its subsidiaries or affiliates.

 

5.                                      Benefits.  Executive will cease
participating in all Company health benefit coverage and other benefit coverage
in accordance with applicable plan documents, effective upon the Termination
Date or such other date as provided in such plan documents.  Executive
acknowledges that the Company has advised Executive that, pursuant to COBRA,
Executive has a right to elect continued coverage under the Company’s group
health plan for a period of 18 months, or such longer period as permitted under
applicable law, from the Termination Date.

 

6.                                      Restrictive Covenants.  Executive
acknowledges and agrees that any and all of Executive’s obligations and
restrictive covenants contained in the Letter Agreement (including, but not
limited to, Sections 8, 9 and 12 thereof) will continue in effect in accordance
with the terms and conditions thereof.

 

7.                                      Non-Disparagement.  From and after the
Termination Date, the Executive shall not make any negative, disparaging,
detrimental or derogatory remarks or statements (written, oral, telephonic,
electronic, or by any other method) about the Company or its subsidiaries or any
of their respective owners, partners, managers, directors, officers, employees
or agents, including, without limitation, any remarks or statements that could
be reasonably expected to adversely affect in any manner (i) the conduct of the
Company’s or its subsidiaries’ businesses or (ii) the business reputation or
relationships of the Company or its subsidiaries and/or any of their past or
present officers, directors, agents, employees, attorneys, successors and
assigns.  Similarly, from and after the Termination Date, the board of directors
of the Company and senior management of the Company shall not make any such
statements about the Executive.  This Section will not apply to prevent
Executive or the Company from providing truthful testimony required by law, such
as in response to a governmental request or subpoena, nor shall it limit either
party from complying with accounting, reporting or disclosure obligations. 
Furthermore, if either party breaches its obligations in Section 7, the other
party may truthfully respond.

 

8.                                      Cooperation.  Executive will reasonably
cooperate to provide support and other services to the Company during the 60 day
period following the Termination Date to assist the interim Chief Executive
Officer in transitioning to the Company.  Further, Executive will reasonably
cooperate with the Company and with the Company’s legal counsel in connection
with any present and future (actual or threatened) litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company, and with respect to which the
Executive has pertinent information, provided, that, if the Company’s request
for assistance exceeds ten hours per week, Executive will be compensated for his
time on an hourly rate based on his base salary on the Termination Date.  To the
extent that the Company requests Executive’s assistance, any request will be
reasonable in nature and scope.

 

9.                                      Governing Law.  This Separation
Agreement will be governed by and construed and enforced according to the laws
of the State of New York, without regard to conflict

 

4

--------------------------------------------------------------------------------


 

of laws principles thereof.  Any dispute, controversy or claim arising under
Section 11 of the Letter Agreement will be treated in accordance with Section 14
of the Letter Agreement.

 

10.                               Mutual Agreement to Arbitrate Claims.  Except
as limited or qualified in this Section 10, the parties agree to resolve by
binding arbitration all claims or controversies (“claims”) arising out of this
Separation Agreement, except for: claims that cannot be subject to arbitration
as a matter of law; claims for workers’ compensation or unemployment
compensation; claims under an employee benefit or pension plan that specifies a
different procedure; and claims for injunctive relief and/or specific
performance, including pursuant to Section 11 of the Letter Agreement.  This
Separation Agreement does not prohibit the filing of or pursuit of relief
through a court action for temporary equitable relief in aid of arbitration or
any administrative charges or complaints filed with any governmental agency. 
The aggrieved party must give written notice to the other party or parties no
later than the expiration of the statute of limitations that the law prescribes
for the claim.  Otherwise, the claim shall be deemed waived.  The aggrieved
party should give written notice as soon as possible after the event or events
in dispute so that arbitration may take place promptly.  Written notice must be
given to those against whom or which a claim is to be brought, and must identify
and describe all claims, the facts upon which such claims are based, and the
relief or remedy sought.  Claims shall be resolved under the JAMS Employment
Arbitration Rules & Procedures (and no other rules).  The claims shall be
resolved by a single arbitrator mutually selected by the parties who is
experienced in employment law and licensed to practice in New York.  Venue shall
be in New York City.  The arbitrator shall set a limited time period and
establish procedures designed to reduce the cost and time for discovery while
allowing the parties an opportunity, adequate in the sole judgment of the
arbitrator, to discover relevant information from the opposing parties about the
subject matter of the dispute.  The arbitrator shall rule upon motions to compel
or limit discovery and shall have the authority to impose sanctions, including
attorneys’ fees and costs, to the same extent as a competent court of law or
equity, should the arbitrator determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification.  At the request of either party, the arbitrator will
enter an appropriate protective order to maintain the confidentiality of
information produced or exchanged in the course of the arbitration proceedings. 
The arbitrator shall apply New York law and shall award any remedy available
under such law, including attorney’s fees when permitted by statute or
contract.  The arbitrator shall issue a written decision setting forth the
factual and legal basis for the award.  The arbitrator’s decision shall be
final, binding and conclusive upon the parties.  Suit may be brought to compel
arbitration or to enforce any arbitration award in a court of competent
jurisdiction.

 

11.                               Nonadmission of Wrongdoing.  The parties agree
that neither this Separation Agreement nor the furnishing of the consideration
set forth herein will be deemed or construed at any time for any purpose as an
admission by any party of any liability, wrongdoing or unlawful conduct of any
kind.

 

12.                               Amendment; Waiver. This Separation Agreement
may not be modified, altered or

 

5

--------------------------------------------------------------------------------


 

changed except upon express written consent of both of the parties.  The failure
of any party to insist upon the performance of any of the terms and conditions
in this Separation Agreement, or the failure to prosecute any breach of any of
the terms and conditions of this Separation Agreement, will not be construed
thereafter as a waiver of any such terms or conditions.  This entire Separation
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

13.                               Entire Agreement.  This Separation Agreement
(including, without limitation, the Release, which will constitute a part of
this Separation Agreement) sets forth the entire agreement between the parties
hereto and, except for the Letter Agreement, as amended hereby, fully supersedes
any prior agreements or understandings between the parties concerning the
specific subject matter of this Separation Agreement.  Each party acknowledges
that it has not relied on any representations, promises, or agreements of any
kind made to it in connection with the other party’s decision to enter into this
Separation Agreement, except for those set forth in this Separation Agreement
and the Letter Agreement.  The provisions of Sections 13, 16 and 17 of the
Letter Agreement are hereby incorporated by reference.

 

14.                               Severability.  If any provision of this
Separation Agreement is declared or determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions will not be affected
thereby, and said illegal, unenforceable or invalid part, term or provision will
be deemed not to be part of this Separation Agreement.

 

15.                               Withholding for Taxes.  The Company may
withhold from any amounts payable hereunder all federal, state, city or other
taxes as will be required to be withheld pursuant to any applicable law or
government regulation or ruling.

 

16.                               Binding Effect; Assignment.  This Separation
Agreement will inure to the benefit of and be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including, without
limitation, any successor to the Company.  The parties represent and warrant
that they have not transferred or assigned to any person or entity any rights or
obligations herein.  This Separation Agreement is not assignable by either party
without the prior written consent of the other, except that the Company may
assign this Separation Agreement to any assignee of or successor to
substantially all of the business or assets of the Company or any direct or
indirect subsidiary thereof without prior written consent of Executive.

 

17.                               Captions; Drafter Protection.  The headings
and captions herein are provided for reference and convenience only, and will
not be employed in the construction of this Separation Agreement.  It is agreed
and understood that the general rule pertaining to construction of contracts,
that ambiguities are to be construed against the drafter, will not apply to this
Separation Agreement.

 

18.                               Consultation with Attorney; Voluntary
Agreement.  Executive acknowledges that (a) the Company has advised Executive of
Executive’s right to consult with an attorney of Executive’s own choosing prior
to executing this Separation Agreement, (b) Executive has carefully read and
fully understands all of the provisions of this

 

6

--------------------------------------------------------------------------------


 

Separation Agreement, and (c) Executive is entering into this Separation
Agreement, including, without limitation, the Release, knowingly, freely and
voluntarily in exchange for good and valuable consideration.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date first written above.

 

 

 

COMPANY:

 

 

 

Volt Information Sciences, Inc.

 

 

 

 

 

By:

/s/ Michael Dean

 

Name: Michael Dean

 

Title: Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 

Ronald Kochman

 

 

 

/s/ Ronald Kochman

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Volt Information Sciences, Inc. General Release Agreement

 

EXECUTIVE:  Ronald Kochman

 

This General Release Agreement constitutes a part of the Separation Agreement
between Executive and Company (and, for the avoidance of doubt, any capitalized
terms not defined in this General Release Agreement will have the meaning set
forth in the Separation Agreement).  You must execute and this release must
become effective with 52 calendar days following your Termination Date.  The
Company will have no obligation to make any payments or provide any benefits
contemplated by Section 2 of the Separation Agreement (other than the Accrued
Obligations) in the event this release does not become effective.  In
consideration of the benefits and payments paid to Executive pursuant to the
letter agreement previously entered into and dated as of December 26, 2012 (the
“Letter Agreement”), and the Separation Agreement, Executive hereby agrees as
follows:

 

OBLIGATIONS OWED TO THE COMPANY

 

All debts owed by you to the Company will be deducted from, and at the time
that, any amounts payable to you hereunder.  Debts include, without limitation,
personal expenses incurred by you from the Company calling cards, long distance
charges, credit card charges and overpayments of any kind.

 

NON-COMPETE; NON-DISCLOSURE

 

You agree to continue to be subject to the restrictive covenants contained in
the Letter Agreement including, without limitation, the provisions of Section 8
and Section 9 of the Letter Agreement.

 

GENERAL RELEASE

 

You, on your own behalf, and on behalf of your heirs and assigns, and all
persons claiming under you, hereby fully and forever unconditionally release and
discharge the Company, all of its affiliated and related corporations, their
predecessors, successors and assigns, together with their divisions and
departments, and all past or present officers, directors, employees, insurers
and agents of any of them (hereinafter referred to collectively as “Releasees”),
of and from, and you covenant not to sue or assert against Releasees, for any
purpose, all claims, administrative complaints, demands, actions and causes of
action, of every kind and nature whatsoever, whether at law or in equity, and
both negligent and intentional, arising from or in any way related to your
employment by Company, based in whole or in part upon any act or omission
occurring on or before the date of this general release, without regard to your
present actual knowledge of the act or omission, which you may now have, or
which you, or any person acting on your behalf may at any future time have or
claim to have, including specifically, but not by way of limitation, matters
which may arise at common law or under federal, state or local laws, such as
claims based on Title VII of the Civil Rights

 

--------------------------------------------------------------------------------


 

Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967 (including the Older Workers Benefit
Protection Act), the Americans with Disabilities Act, the Fair Labor Standards
Act, the Equal Pay Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the New York State and New York City
Human Rights Laws, and U.S. and New York State Labor Laws (as any of the
foregoing may be amended from time to time), and any common law, public policy,
contract (whether oral or written, express or implied) or tort law, including
claims for defamation, and any other local, state or federal law, regulation or
ordinance applicable in the United States or any foreign jurisdiction.  You
warrant that you have not assigned or transferred any right or claim described
in this general release.  You expressly assume all risk that the facts and law
concerning this general release may be other than as presently known to you. 
You acknowledge that, in signing this general release, you are not relying on
any information provided to you by Releasees or upon Releasees to provide
information not known to you.

 

Notwithstanding the foregoing, the release provided by Executive under this
General Release Agreement shall not include any claim for indemnity, including
costs and reasonable fees attributable to defense of any claim, which Executive
may have pursuant to the Company’s Articles of Incorporation or Bylaws, under
applicable provisions of New York law, or under any applicable insurance
policy.  Upon request, the Company agrees to make available for review by
Executive or his representative copies of any applicable insurance policies or
other Company documents relating to such rights.

 

THIS SECTION APPLIES ONLY TO EMPLOYEES 40 YEARS OF AGE AND OLDER

 

If you are 40 years of age or older, you have 21 calendar days in which to
consider and review this General Release Agreement prior to signing it.  If you
desire to knowingly waive the 21 calendar day review period prior to your
execution of this General Release Agreement, please initial:

 

Further, for a period of seven calendar days following your execution of this
General Release Agreement, you may revoke this General Release Agreement by
providing notice of such revocation to the Company.  Any such notice shall be
given to Volt Information Sciences, Inc., Attn: President, by any of the
following means:

 

By US Mail:

Volt Information Sciences, Inc.

 

1065 Avenue of the Americas

 

New York, New York 10018

 

Such notice, if given, must be actually received by the Company within seven
calendar days following your execution of this General Release Agreement.  You
agree that if you exercise your revocation right, the respective rights and
obligations of the parties to this General Release Agreement, the Separation
Agreement and the Letter Agreement will be automatically void and you will
immediately pay to the Company, upon demand, any and all payments made by the
Company to you hereunder or thereunder.

 

--------------------------------------------------------------------------------


 

EFFECTIVE DATE

 

This General Release Agreement shall become effective on the eighth (8th) day
after you sign it, provided that you have not revoked it prior to that time (the
“Effective Date”).

 

ACKNOWLEDGMENT

 

You acknowledge that you have read this General Release Agreement, understand
its terms, and have had an opportunity to have answered to your satisfaction any
questions concerning the terms hereof.  You execute this General Release
Agreement voluntarily and of your own free will and choice, after having been
advised to seek your own legal counsel, without threat, coercion or duress,
intending to be legally bound.

 

 

 

Date:

 

Signature

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

Address

 

WITNESS

 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

Stock Option Grants

 

Grant Date

 

Number of Options Granted

 

Exercise Price

 

April 7, 2009

 

8,000

 

$

6.39

 

July 3, 2014

 

20,000

 

$

10.00

 

July 3, 2014

 

40,000

 

$

12.00

 

July 3, 2014

 

40,000

 

$

14.00

 

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

Volt Information Sciences, Inc.

1065 Avenue of the Americas, 20th Fl.

New York, New York 10018

Attention:  Secretary

 

I hereby exercise my Option pursuant to that certain Non-Qualified Stock Option
Agreement dated                    (the “Stock Option Agreement”) awarded under
the Volt Information Sciences, Inc. 2006 Incentive Stock Plan (the “Plan”),
subject to all of the terms and conditions of the Stock Option Agreement and the
Plan referred to therein, and hereby notify you of my election to purchase the
following stated number of Shares of Stock of Volt Information Sciences, Inc., a
New York corporation (the “Company”), from the award therein as indicated below
at the following stated Option Price per Share.

 

Number of Shares -                                                              
Option Price per Share -
$                                                                              
Total Option Price - $

 

If this Notice of Exercise involves fewer than all of the Shares that are
subject to option under the Stock Option Agreement, I retain the right to
exercise my option for the balance of the Shares remaining subject to option,
all in accordance with the terms of the Stock Option Agreement.

 

I agree to provide the Company with such other documents and representations as
it deems appropriate in connection with this option exercise.

 

Payment of Exercise Price.

 

o (1) This Notice of Exercise is accompanied by a check in the amount of
$      ; and/or

o (2) This Notice of Exercise is accompanied by a certificate for        Shares
of Stock, with a duly executed stock power, having an aggregate Fair Market
Value on the date of exercise equal to the amount of the above Total Option
Price, in payment of the total exercise price for the Shares; and/or

o (3) Payment of the Total Option Price will be made by cashless exercise in
accordance with the Company’s cashless exercise procedures as in effect on the
date hereof.

 

Tax Withholding.  Subject to any satisfaction of tax withholding pursuant to the
next paragraph, I hereby authorize the Company (and any of its Subsidiaries) to
withhold from my regular pay or any extraordinary pay from the Company (and any
of its Subsidiaries) the applicable minimum amount of any taxes required by law
and the Stock Option Agreement to be withheld as a result of this exercise, to
the extent not satisfied by the following:  o (1) my attached check in the
amount $        , and/or o (2) the attached certificate for           Shares of
Stock, with a duly executed stock power, having a value (based on the Stock’s
Fair Market Value on the date of exercise) of $         per Share in full or
partial payment of taxes the Company (and any of its Subsidiaries) is required
to withhold with respect to this option exercise.

 

--------------------------------------------------------------------------------


 

o [Check only if desired]  I request that the Company withhold from the Shares
of Stock otherwise to be issued to me in connection with this exercise a
sufficient number of Shares of Stock having a value (based on the Stock’s Fair
Market Value on the date of exercise) needed to satisfy the payment of o all or
o $         of the applicable minimum amount of any taxes required by law and
the Stock Option Agreement to be withheld as a result of this exercise.

 

My current address and my Social Security Number are as follows:

 

Address:

 

Social Security Number:

 

Date:

 

 

 

 

 

Ronald Kochman

 

--------------------------------------------------------------------------------